UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-09067 Kirr, Marbach Partners Funds, Inc. (Exact name of registrant as specified in charter) 621 Washington Street, Columbus, IN 47201 (Address of principal executive offices) (Zip code) Kirr, Marbach & Company, LLC, 621 Washington Street, Columbus, IN 47201 (Name and address of agent for service) (812) 376-9444 Registrant's telephone number, including area code Date of fiscal year end: September 30, 2011 Date of reporting period:March 31, 2011 Item 1. Report to Stockholders. Kirr, Marbach Partners Value Fund Semi-Annual Report www.kmpartnersfunds.com March 31, 2011 KIRR, MARBACH PARTNERS VALUE FUND “However beautiful the strategy, you should occasionally look at the results.” —Winston Churchill May 21, 2011 Dear Fellow Shareholders: We are pleased to report Value Fund continued to post strong absolute and relative (to benchmarks) performance in the first calendar quarter of 2011 and first half of fiscal 2011.As we’ve stated in prior letters, we are also proud Value Fund was included in The Wall Street Journal’s “Category Kings” series of articles during most of 2010.This national recognition has continued in 2011.The most recent article, “Category Kings in 22 Realms,” was published on April 4, 2011 and highlighted performance for the one-year period ending 3/31/2011.Though we’re clearly happy 2011 has started on a positive note, we’re still pretty sure the balance of the year will see powerful rallies, frightening declines and a list of crises/fears (some “well known” and some “out of the blue”).Regarding the latter, as we entered 2011 few could have foreseen the tremendous political turmoil and upheaval in the Middle East and nobody could have predicted the tragedy of the earthquake/tsunami in Japan.What we could have predicted with almost perfect certainty was the media being quick to heighten investor anxiety.As usual, this included trotting out an expert du jour who explained why this event or set of circumstances will lead to the end of the world as we know it. The very clever and amusing series of commercials from E*Trade suggest that by using the tools available on their website, successful investing is so easy it can be done by an infant in his crib.We acknowledge the tongue-in-cheek nature of the commercials, but nothing could be further from the truth.Successful long-term investing/wealth accumulation involves having the discipline and internal fortitude to stick with a plan.This is particularly difficult to do when the market hits a downdraft in response to some headline news that is being blared 24/7 at high intensity.We’re invested alongside Value Fund shareholders, so we clearly remember the extreme pain of the 2008-early 2009 decline.Similarly, we fully understand the desire to not surrender the ground we have re-taken.Still, we view one of our most important roles as adviser as assisting shareholders in navigating the inevitable tough periods by helping to take the emotion out of the equation. Periods ending Value Fund(1) Russell 3000(2) S&P 500(3) March 31, 2011(4) Total Return Index Index 3-months 10.70% 6.38% 5.92% 6-months 31.92% 18.71% 17.31% One-year 36.29% 17.41% 15.65% Two-years 53.92% 33.78% 31.61% Three-years 8.85% 3.42% 2.35% Five-years 3.18% 2.95% 2.62% Ten-years 6.36% 4.13% 3.29% Since Inception (December 31, 1998) 6.85% 3.22% 2.42% Performance data quoted represents past performance; past performance is no guarantee of future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the fund may be lower or higher than the performance quoted.Performance data current to the most recent month-end may be obtained by calling 1-800-870-8039.The fund imposes a 1.00% redemption fee on shares held less than 30 days.Performance data quoted does not reflect the redemption fee.If reflected, total returns would be reduced. The Fund’s Annual Operating Expenses were 1.90% according to the Prospectus dated January 3, 2011. 1 KIRR, MARBACH PARTNERS VALUE FUND Until February 29, 2012, the Adviser has contractually agreed to waive its management fee and/or reimburse the Fund’s other expenses to the extent necessary to ensure that the total annual operating expenses do not exceed 1.45% of its average net assets.Investment performance reflects waivers in effect.In the absence of such waivers, total return would be reduced. (1) The performance data quoted assumes the reinvestment of capital gains and income distributions.The performance does not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. (2) The Russell 3000 Index is an unmanaged, capitalization-weighted index generally representative of the overall U.S. stock market.This Index cannot be invested in directly. (3) The S&P 500 Index is an unmanaged, capitalization-weighted index generally representative of the U.S. market for large capitalization stocks.This Index cannot be invested in directly. (4) One-year, Two-years, Three-years, Five-years, Ten-years and Since Inception returns are Average Annualized Returns. Percent Change in Top Ten Holdings from Book Cost (as of 3/31/11) 1. Rosetta Resources, Inc. +84.7% 6. Atlas Air Worldwide Holdings +61.0% 2. Cognizant Technology Solutions +92.7% 7. Ascent Media Corporation +62.6% 3. Solutia Inc. +42.2% 8. KBR, Inc. +43.0% 4. WABCO Holdings Inc. +84.1% 9. Titan International, Inc. +29.9% 5. Coach, Inc. +21.2% Alliance Data Systems Corp. +14.0% Performance quoted represents past performance and is no guarantee of future results. Fund holdings and sector allocations are subject to change and are not recommendations to buy or sell any security. Portfolio Comments Titan International was up 36% as the company reported a positive earnings surprise and a big increase in new orders.Rosetta Resources, Inc. had another good quarter, rising 27% on the heels of its 60% move in Q4. After last quarter’s positive initial tests at a large field in Texas, the stock increased in line with other energy companies this quarter as oil prices rose.Ascent Media Corporation rose 26% after completing its corporate restructuring in December 2010. Ascent sold substantially all of its operating businesses and bought Monitronics International, a fast-growing home security alarm monitoring company. Coach, Inc. fell 6% due to the catastrophe in Japan, which accounts for roughly 18% of Coach’s business.We think this will probably lead to a short-term decline in profits, but we remain confident in the company’s long-term prospects.Microsoft Corporation was down 9%, despite posting an upside earnings surprise in the quarter.The stock remains out of favor despite solid growth, an above-average dividend, large stock buybacks and attractive valuation.We continue to believe that the risk-reward is skewed in our favor. Capital Southwest Corporation fell 12% in the quarter for no apparent reason.Capital Southwest is a venture capital company for small and medium-sized businesses. Its stock is not heavily traded, so the price can be volatile over short periods. We think the stock is undervalued and remain confident. We purchased one new name in the quarter, Alliance Data Systems.Alliance offers private label credit cards, runs the largest coalition-based loyalty program in Canada and operates a full-service marketing sub- 2 KIRR, MARBACH PARTNERS VALUE FUND sidiary.We think Alliance 1) is a well-run company, 2) has an undervalued stock and 3) has several identifiable catalysts we believe will lead to a higher valuation. During the first quarter we sold two names. We sold Gamestop Corporation in order to fund more compelling ideas. None of our anticipated catalysts were realized, so we thought the stock would likely remain cheap for the foreseeable future.We sold The Lubrizol Corporation after Berkshire Hathaway Inc. announced an acquisition at a 28% premium. We originally bought Lubrizol in 2004, and while we were sorry to see such a long-term holding go away, our gains of nearly 300% helped ease the pain. The Stock Market At the risk of sounding like a broken record, the U.S. economy continues to mend (employment is finally showing signs of life) and corporate profitability has generally exceeded expectations.Following two strong years, we characterize the overall stock market as “fairly valued.”By definition, it is more difficult to find attractive investments now versus two years ago.Still, we 1) think stock prices will follow earnings, 2) continue to believe stocks held in Value Fund’s portfolio possess good risk/reward and 3) remain fully invested.We’re big fans of Warren Buffett’s approach to investing and have quoted him extensively over many years.That’s why we were particularly happy when Berkshire Hathaway Inc. ratified our assessment of The Lubrizol Corporation, one our largest holdings, by agreeing to buy the company at a significant premium.As it turns out, perhaps the only person happier than us was David Sokol, one of Buffett’s former top lieutenants, but that’s for a future letter. Summary We are pleased the strong performance from 2009 and 2010 has continued thus far in 2011.Though satisfied with this short-term performance, we’ll continue to manage your precious assets with the singular goal of generating outstanding long-term returns.We thank you for your trust and business. Regards, Mark D. Foster, CFA Mickey Kim, CFA President Vice-President, Treasurer and Secretary Value Fund invests in foreign securities, which involves greater volatility and political, economic and currency risks and differences in accounting methods.Value Fund may also invest in small- and medium-capitalization companies, which tend to have more limited liquidity and greater price volatility than large-capitalization companies. Please refer to the Schedule of Investments for complete fund holdings information. The information provided herein represents the opinion of Value Fund’s investment adviser and is not intended to be a forecast of future events, a guarantee of future results, nor investment advice. This material must be preceded or accompanied by a current Prospectus. Quasar Distributors, LLC is the Distributor for Value Fund. For further information about Value Fund and/or an account application, please call Matt Kirr at Value Fund at (812) 376-9444 or (800) 808-9444 or write to Value Fund at 621 Washington Street, Columbus, IN47202-1729. 3 KIRR, MARBACH PARTNERS VALUE FUND This chart assumes an initial investment of $10,000.Performance reflects fee waivers in effect.In the absence of fee waivers, total return would be reduced.Past performance is not predictive of future performance.Investment return and principal value will fluctuate, so that your shares, when redeemed maybe worth more or less than their original cost. Performance assumes the reinvestment of capital gains and income distributions.The performance does not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Average Annual Rate of Return (%) One Year Ended Five Years Ended Ten Years Ended Since Inception* to March 31, 2011 March 31, 2011 March 31, 2011 March 31, 2011 Kirr Marbach Partners Value Fund 36.29% 3.18% 6.36% 6.85% Russell 3000 Index** 17.41% 2.95% 4.13% 3.22% S&P 500*** 15.65% 2.62% 3.29% 2.42% * December 31, 1998 ** The Russell 3000 Index is an unmanaged, capitalization-weighted index generally representative of the overall U.S. stock market. This Index cannot be invested in directly. *** The Standard & Poor’s 500 Index (S&P 500) is an unmanaged, capitalization-weighted index generally representative of the U.S. market for large capitalization stocks. This Index cannot be invested in directly. 4 KIRR, MARBACH PARTNERS VALUE FUND Expense Example – March 31, 2011 As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments, reinvested dividends, or other distributions; redemption fees; and exchange fees; and (2) ongoing costs, including management fees; distribution and/or service fees; and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds.The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (October 1, 2010 – March 31, 2011). Actual Expenses The first line of the table below provides information about actual account values and actual expenses. Although the Fund charges no sales load or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent.If you request that a redemption be made by wire transfer, currently a $15.00 fee is charged by the Fund’s transfer agent.You will be charged a transaction fee equal to 1.00% of the net amount of the redemption if you redeem your shares within 30 days of purchase.IRA accounts will be charged a $15.00 annual maintenance fee.To the extent the Fund invests in shares of other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests in addition to the expenses of the Fund.Actual expenses of the underlying funds are expected to vary among the various underlying funds.These expenses are not included in the example below.The example below includes, but is not limited to, management fees, shareholder servicing fees, fund accounting, custody and transfer agent fees.However, the example below does not include portfolio trading commissions and related expenses, interest expense and other extraordinary expenses as determined under generally accepted accounting principles.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Ending Expenses Paid Account Value Account Value During Period 10/1/10 3/31/11 10/1/10 – 3/31/11(1) Actual Hypothetical (5% return before expenses) 1,000.00 1,017.70 7.29 Expenses are equal to the Fund’s annualized expense ratio after expense reimbursement of 1.45%, multiplied by the average account value over the period, multiplied by 182/365 to reflect the one-half year period.The annualized expense ratio prior to expense reimbursement was 1.57%. 5 KIRR, MARBACH PARTNERS VALUE FUND Allocation of Portfolio Net Assets March 31, 2011 Top Ten Equity Holdings as of March 31, 2011 (% of net assets) Rosetta Resources, Inc. 6.2% Cognizant Technology Solutions Corp. - Class A 4.8% Solutia, Inc. 4.4% WABCO Holdings, Inc. 3.8% Coach, Inc. 3.7% Atlas Air Worldwide Holdings, Inc. 3.7% Ascent Media Corp. - Class A 3.6% KBR, Inc. 3.1% Titan International, Inc. 3.1% Alliance Data Systems Corp. 2.9% 6 KIRR, MARBACH PARTNERS VALUE FUND Schedule of Investments March 31, 2011 (Unaudited) Number of Shares Value COMMON STOCKS - 93.8% Basic Materials - 7.1% LyondellBasell Industries NV - Class A* - f $ Solutia, Inc.* Communications - 9.4% Amdocs Ltd.* - f Harris Corp. Liberty Media-Starz Corp. - Class A* Time Warner Cable, Inc. - Class A Consumer Cyclical - 13.0% Ascent Media Corp. - Class A* AutoZone, Inc.* Coach, Inc. Dollar Tree, Inc.* Express, Inc. Consumer Non Cyclical - 6.4% Alliance Data Systems Corp.* Covidien PLC - f Rent-A-Center, Inc. Energy - 9.4% Energy Partners Ltd.* Ensco PLC - ADR - f Rosetta Resources, Inc.* Financial - 8.6% Capital Southwest Corp. Janus Capital Group, Inc. Loews Corp. Markel Corp.* Portfolio Recovery Associates, Inc.* Industrial - 25.5% Aecom Technology Corp.* Atlas Air Worldwide Holdings, Inc.* Canadian Pacific Railway Ltd. - f EMCOR Group, Inc.* EnerSys* KBR, Inc. Titan International, Inc. Tyco International Ltd. - f WABCO Holdings, Inc.* Technology - 14.4% Cognizant Technology Solutions Corp. - Class A* eBay, Inc.* Intel Corp. Microsoft Corp. NCR Corp.* TriQuint Semiconductor, Inc.* TOTAL COMMON STOCKS (Cost $49,611,960) EXCHANGE-TRADED FUND - 1.7% Vanguard Mid-Cap TOTAL EXCHANGE-TRADED FUND (Cost $1,220,789) Principal Amount SHORT TERM INVESTMENT - 0.1% Variable Rate Demand Note** - 0.1% $ American Family, 0.10% TOTAL SHORT TERM INVESTMENT (Cost $50,000) Total Investments (Cost $50,882,749) - 95.6% Other Assets and Liabilities, Net - 4.4% TOTAL NET ASSETS - 100.0% $ * - Non-income producing security. ** - Rate in effect as of March 31, 2011. ADR - American Depository Receipt. f - Foreign security. See Notes to the Financial Statements 7 KIRR, MARBACH PARTNERS VALUE FUND Statement of Assets and Liabilities March 31, 2011 (Unaudited) ASSETS: Investments, at current value (cost $50,882,749) $ Cash Receivable for Fund shares sold Prepaid expenses Dividends receivable Interest receivable 4 Total Assets LIABILITIES: Payable for capital shares redeemed Payable to Adviser Accrued expenses Accrued distribution fees Total Liabilities NET ASSETS $ NET ASSETS CONSIST OF: Capital stock $ Undistributed net investment loss ) Undistributed net realized loss on investments ) Net unrealized appreciation on investments Total Net Assets $ Shares outstanding (500,000,000 shares of $0.01 par value authorized) Net asset value, redemption price and offering price per share $ Statement of Operations Six Months Ended March 31, 2011 (Unaudited) INVESTMENT INCOME: Dividend income (net of withholding of $1,897) $ Interest income 25 Total Investment Income EXPENSES: Investment Adviser fees Legal fees Transfer agent fees Distribution fees Administration fees Federal and state registration fees Fund accounting fees Audit fees Custody fees Directors fees Postage & printing fees Other Total expenses before reimbursement Less:Reimbursement from Investment Adviser ) Net Expenses NET INVESTMENT LOSS ) REALIZED AND UNREALIZED GAIN ON INVESTMENTS: Net realized gain on investments Change in unrealized appreciation/ depreciation on investments Net realized and unrealized gain on investments NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ See Notes to the Financial Statements 8 KIRR, MARBACH PARTNERS VALUE FUND Statement of Changes in Net Assets Six Months Ended March 31, 2011 Year Ended (UNAUDITED) September 30, 2010 OPERATIONS: Net investment loss $ ) $ ) Net realized gain on investments Change in unrealized appreciation/depreciation on investments Net increase in net assets resulting from operations CAPITAL SHARE TRANSACTIONS: Proceeds from shares sold Proceeds from reinvestment of distributions — Payments for shares redeemed ) ) Redemption fees — Net increase (decrease) in net assets from capital share transactions ) DISTRIBUTIONS TO SHAREHOLDERS: From net investment income — ) From net realized gains — — Total distributions to shareholders — ) TOTAL INCREASE IN NET ASSETS NET ASSETS: Beginning of period End of period (including undistributed net investment loss of ($200,046) and ($22), respectively) $ $ CHANGES IN SHARES OUTSTANDING: Shares sold Shares issued to holders in reinvestment of dividends — Shares redeemed ) ) Net increase (decrease) ) See Notes to the Financial Statements 9 KIRR, MARBACH PARTNERS VALUE FUND Financial Highlights For a Fund share outstanding throughout the period. March 31, 2011 Year Ended September 30, (UNAUDITED)(1) PER SHARE DATA: Net asset value, beginning of period $ Investment operations: Net investment income (loss) — Net realized and unrealized gain (loss) on investments ) ) Total from investment operations ) ) Less distributions: Dividends from net investment income — ) — — — ) Distributions from net capital gains — — — ) ) ) Total distributions — ) — ) ) ) Paid in capital from redemption fees — Net asset value, end of period $ TOTAL RETURN % % )% )% % % SUPPLEMENTAL DATA AND RATIOS: Net assets, end of period (in millions) $ Ratio of expenses to average net assets: Before expense reimbursement % After expense reimbursement % Ratio of net investment income (loss) to average net assets: Before expense reimbursement )% )% % )% )% )% After expense reimbursement )% )% % )% )% % Portfolio turnover rate 13
